Case 3:19-cv-00665-MMD-WGC Document 37-32 Filed 05/17/20 Page 1of3

Exhibit 32

Exhibit 32
Case 3:19-cv-00665-MMD-WGC_ Document 37-32 Filed 05/17/20 Page 2 of 3

Office of the General Counsel
Department of Labor Relations

   
 

Neil A. Rombardo, Esq., Chief General Counsel
f . Virginia Doran, Director Labor Relations
{ Washoe County School District Anthony Spotts, Labor Relations Specialist
Every Child, By Name And Face, To Graduation P.O. Box 30425, Reno, NV 89520-3425
Phone (775) 348-0330/Facsimile (775) 333-6010

LaborRelations@washoeschools.net

July 30, 2018

Trina Olsen

 

RE: Staff Complaint received July 19, 2018
Dear Ms. Olsen:

I am responding for and on behalf of Traci Davis, Superintendent of Schools for the
Washoe County School District (District) to the staff complaint that you hand delivered to the
District Administration Building on or about July 19, 2018. Your staff complaint is procedurally
defective in that the staff complaint mechanism is for District staff members. Effective July 5,
2018 you were dismissed from service with the District and no longer a staff member of the
District after that date. Therefore, the District rejects the staff complaint and will not process it.

Moreover, even if your July 19, 2018 staff complaint was not procedurally defective, the
allegations contained in your staff complaint are facts and circumstances that were already
considered during your investigatory/due process meetings, complaints and appeals to disciplines
you received that occurred when you were employed by the District.

Finally, on or about July 6, 2018, the District received your request for expedited
arbitration pursuant to NRS 391.822 from your attorney, Michael E. Langton. District staff is
working with Mr. Langton regarding your arbitration. I assume that because your July 19, 2018
staff complaint are facts and circumstances that were already considered during your
investigatory/due process meetings, complaints and appeals to disciplines you received that
occurred when you were employed by the District, you will be able to present those arguments to
the arbitrator.

R. Doran

  

 

Board of Trustees: Katy Simon Holland, President * Malena Raymond, Vice President * John Mayer, Clerk
Debra Feemster, Member * Veronica Frenkel, Member * Scott Kelley, Member * Angela Taylor, Member * Traci Davis, Superintendent

OLSEN - 000114

 
Case 3:19-cv-00665-MMD-WGC_ Document 37-32 Filed 05/17/20 Page 3 of 3

July 30, 2018
Page 2

Cc: Traci Davis, Superintendent of Schools
Dr. Kristen McNeill, Deputy Superintendent
Emily Ellison, Chief Human Resources Officer
Christopher B. Reich, Deputy Chief General Counsel
Michael Langton, Esquire

OLSEN - 000115

 
